Pursuant to Ind. Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.                    Jan 31 2014, 9:16 am




ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:
LEANNA WEISSMANN                                   GREGORY F. ZOELLER
Lawrenceburg, Indiana                              Attorney General of Indiana

                                                   CHANDRA K. HEIN
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana



                              IN THE
                    COURT OF APPEALS OF INDIANA

DONALD A. WOOD,                                    )
                                                   )
       Appellant-Defendant,                        )
                                                   )
           vs.                                     )       No. 15A01-1306-CR-288
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )

                   APPEAL FROM THE DEARBORN SUPERIOR COURT
                        The Honorable Jonathan N. Cleary, Judge
                            Cause No. 15D01-0912-FD-260


                                        January 31, 2014
                 MEMORANDUM DECISION – NOT FOR PUBLICATION

MATHIAS, Judge
       Donald A. Wood (“Wood”) appeals the order of the Dearborn Superior Court

revoking his probation and ordering him to serve six years of his previously-suspended

sentence.

       We affirm.

                              Facts and Procedural History

       On May 2, 2010, Wood pleaded guilty to Class D felony operating a vehicle while

intoxicated (“OWI”) and admitted to being an habitual substance offender. The trial

court then sentenced Wood to an aggregate sentence of eleven years, with ten years

suspended. On September 10, 2012, Wood was put on probation as part of his suspended

sentence. On April 24, 2013, Wood submitted a urine sample that tested positive for

cocaine, methamphetamine, and alcohol. On May 3, 2013, the State filed a notice of

probation violation.

       The trial court held a probation revocation hearing on June 6, 2013. The State

presented evidence that Wood’s underlying conviction was his tenth conviction for OWI.

Further, at the time of the revocation hearing, Wood had two warrants for his arrest in

Ohio. Wood admitted the violation and testified that he had been a substance abuser

since the age of twelve. He claimed to have been clean and sober for forty-five months,

until his father died. Wood stated that the stress from his father’s death led to his relapse.

Wood requested lenience, claiming that he helped take care of his elderly mother. The

trial court took into consideration Wood’s admission of the violation, but noted his

extensive criminal history, his history of probation violations, and the fact that the current


                                              2
violation was for the use of cocaine, methamphetamine, and alcohol. The trial court then

revoked Wood’s probation and ordered him to serve six of the ten years of his

previously-suspended sentence. Wood now appeals.

                                 Discussion and Decision

       It is well settled that probation is a matter of grace and a conditional liberty that is

a favor, not a right. Cooper v. State, 917 N.E.2d 667, 671 (Ind. 2009). The trial court

determines the conditions of probation and may revoke upon determining that those

conditions were violated. Id. Here, Wood does not claim that the trial court erred in

revoking his probation. Instead, he claims that the trial court should have ordered him to

serve only two years, not six years, of his previously-suspended sentence.

       The sentencing of a defendant following a probation violation is governed by

Indiana Code section 35-38-2-3(h), which provides that upon finding a violation of

probation, a trial court may:

        (1) continue the person on probation, with or without modifying or
            enlarging the conditions;
        (2) extend the person’s probationary period for not more than one year
            beyond the original probationary period;
        (3) order execution of the sentence that was suspended at the time of
            initial sentencing.

       The fact that the trial court has options under section 35-38-2-3(h) implies it has

discretion in deciding which option is appropriate under the circumstances of each case.

Johnson v. State, 692 N.E.2d 485, 488 (Ind. Ct. App. 1998). Indeed, our supreme court

has held that “[o]nce a trial court has exercised its grace by ordering probation rather than

incarceration, the judge should have considerable leeway in deciding how to proceed.”


                                              3
Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007). Accordingly, we review a trial court’s

sentencing decision following a probation revocation for an abuse of discretion. Sanders

v. State, 825 N.E.2d 952, 957 (Ind. Ct. App. 2005). An abuse of discretion will be found

only where the trial court’s decision is clearly against the logic and effect of the facts and

circumstances before the court. Prewitt, 878 N.E.2d at 188.

       Wood claims that the trial court abused its discretion in ordering him to serve six

years executed because he admitted his violation and explained how it happened. He also

claims that his sentence would be unduly harsh on his elderly mother and that a sentence

of two years would adequately punish him for his violation. However, under the facts

and circumstances presented here, we cannot say that the trial court’s decision was an

abuse of discretion.

       First, although Wood admitted his violation, he had already tested positive for

drug use, and any denial would have been of little avail. And although we sympathize

with Wood for the loss of his father, this does not excuse his decision to again return to

drug use after a period of sobriety. This is especially so when Wood had participated in

substance abuse treatment and knew of the availability of these services. And the only

evidence regarding the impact on Wood’s mother was Wood’s own testimony, which the

trial court was free to discredit. In fact, Wood himself testified that his sister also assists

with the care of their mother. Moreover, Wood fails to explain how a sentence of two

years would impose any less hardship on his family. See Patterson v. State, 846 N.E.2d

723, 730 (Ind. Ct. App. 2006) (finding no abuse of trial court discretion for failing to

consider undue hardship on defendant’s family as a mitigator when defendant failed to


                                              4
explain how greater sentence imposed any additional hardship than lesser sentence would

impose).

      Wood is a recidivist drunk driver and substance abuser with ten prior convictions

for OWI. Woods also had prior drug related convictions and had violated the terms of his

probation in the past. Nor was Wood’s current violation a minor one; he tested positive

for cocaine, methamphetamine, and alcohol. Under these facts and circumstances, we

cannot say that the trial court abused its discretion in ordering Wood to serve six of the

ten years of his previously-suspended sentence.

      Affirmed.

BRADFORD, J., and PYLE, J., concur.




                                            5